     Case 3:18-cv-02861-N Document 1-2 Filed 10/26/18             Page 1 of 1 PageID 40


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

PACIFIC UNION FINANCIAL, LLC,                 §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §     Civil Action No. ____________________
                                              §
JASON PERRY,                                  §
                                              §
              Defendant.                      §

             EXHIBIT B: INDEX OF DOCUMENTS FILED IN STATE COURT

        Number       Name                                         Date of Filing

        1.           Plaintiff’s Original Verified Petition for   October 24, 2018
                     Injunctive Relief, Damages and Application
                     for Temporary Restraining Order

        2.           Plaintiff’s Motion for Limited Expedited     October 25, 2018
                     Discovery

        3.           Order Granting Plaintiff’s Motion for        October 25, 2018
                     Expedited Discovery




NOTICE OF REMOVAL OF AN ACTION FROM STATE COURT – Page 1
